--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0206.htm]
 
Exhibit 10.1
 
 
UNIT PURCHASE AGREEMENT
 
This UNIT PURCHASE AGREEMENT (the “Agreement”), dated as of February 2, 2011, is
entered into by and among Bonds.com Group, Inc., a Delaware corporation (the
“Company”), and the parties set forth on Schedule A hereto (each individually a
“Buyer” and, collectively, the “Buyers”).
 
WHEREAS:
 
A.           The Company and the Buyers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           The Buyers wish to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, Units (as defined below) of
securities of the Company, as more fully described in this Agreement.  As used
herein, each “Unit” purchased by the Buyers shall consist of:  (i) 100 shares
(the “Shares”) of Series D Convertible Preferred Stock of the Company, par value
$0.0001 per share (“Series D Preferred Stock”), and (ii) warrants exercisable
for 1,428,571.429 shares of common stock of the Company, par value $0.0001 per
share (“Common Stock”), at an exercise price of $0.07 per share, subject to
equitable adjustment for stock splits, stock combinations, reorganizations and
similar events (the “Warrants”). The Units, the Shares, the Warrants and the
Common Stock to be issued upon exercise of the Warrants are collectively
referred to herein as the “Securities.”
 
C.             The Company has previously sold substantially similar units
(consisting of shares of Series B Preferred Stock in lieu of Series D Preferred
Stock) to Bonds MX, LLC (“Bonds MX”) and Robert Jones, as well as units with
substantially similar economic terms (consisting of Series B-1 Preferred Stock
in lieu of Series D Preferred Stock) to UBS Americas Inc. (“UBS”) (collectively,
the “Series B Sales”) as part of this series of financing  (the “Series D
Financing”).  The warrants issued by the Company in connection with the Series B
Sales are referred to herein as the “Prior Warrants.”  The aggregate gross
proceeds to the Company in connection with the Series D Financing (inclusive of
the sales of Units hereunder and the Series B Sales) is at least $10,000,000.
 
D.           In connection with, and as a condition precedent to the
consummation of, the transactions contemplated by this Agreement, (i) each share
of Series B Preferred Stock shall be exchanged for not more than one share of
Series D Preferred Stock and each share of Series B-1 Preferred Stock shall be
exchanged for not more than one share of Series D-1 Convertible Preferred Stock
and (ii) the Prior Warrants shall be exchanged for new warrants pursuant to an
Exchange Agreement, substantially in the form attached hereto as Exhibit A (the
“Exchange Agreement”).
 

 
 

--------------------------------------------------------------------------------

 

E.           In connection with, and as a condition precedent to the
consummation of, the transactions contemplated by this Agreement, the parties
hereto, UBS, Bonds MX and Robert Jones are executing and delivering a Series D
Stockholders’ Agreement, substantially in the form attached hereto as Exhibit B
(the “Stockholders’ Agreement”), which Stockholders’ Agreement shall supersede
and replace in its entirety any prior stockholders agreements in effect prior to
the Closing Date to which the parties to the Stockholders’ Agreement are party,
except the Stockholders’ Agreement, dated as of January 11, 2010, by and among
the Company, UBS and the other parties thereto.
 
F.           In connection with, and as a condition precedent to the
consummation of, the transactions contemplated by this Agreement, the parties
hereto, UBS, Bonds MX and Robert Jones are executing and delivering an Amended
and Restated Registration Rights Agreement, substantially in the form attached
hereto as Exhibit C (the “Registration Rights Agreement”), which Registration
Rights Agreement shall supersede and replace in its entirety any prior
registration rights agreements in effect prior to the Closing Date to which the
parties to the Registration Rights Agreement are party.
 
NOW, THEREFORE, the Company and the Buyers hereby agree as follows:
 
1.           PURCHASE AND SALE OF UNITS.
 
(a)           Certificate of Designation.  On or prior to the Closing Date (as
defined below), the Company shall adopt and file with the Secretary of State of
the State of Delaware the Certificate of Designation of Series D Convertible
Preferred Stock and Series D-1 Convertible Preferred Stock in the form attached
hereto as Exhibit D (the “Certificate of Designation”).
 
(b)           Sale and Issuance.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Company shall issue and sell
to each of the Buyers, and each of the Buyers agrees to purchase from the
Company, that number of Units set forth opposite such Buyer’s name in the column
labeled “Purchased Units” on Schedule A hereto (the “Purchase Units”).
 
(c)           Closing.  The purchase and sale of the Purchase Units (the
“Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m., New York City time, on the date hereof (or such other
date and time as is mutually agreed to by the Company and the Buyers).  The date
on which the Closing is actually held is referred to herein as the “Closing
Date.”
 
(d)           Purchase Price.  The purchase price for each Unit to be purchased
by the Buyers at the Closing hereunder shall be One Hundred Thousand Dollars
($100,000.00) (the “Purchase Price”).
 
(e)           Form of Payment; Delivery.  On the Closing Date, (i) each Buyer
shall pay the Purchase Price to the Company for each of the Units to be issued
and sold to such Buyer at the Closing by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions (provided,
however, that GFI Group Inc. shall be permitted to offset any amounts owed to it
by the Company pursuant to Section 8(j)) and (ii) the Company shall issue to
such Buyer one or more stock certificates, evidencing the number of Shares to be
purchased at the Closing by such Buyer free and clear of any mortgage, pledge,
hypothecation, rights of others, rights of first refusal, claim, security
interest, encumbrance, title, defect, voting trust agreement, option, lien,
taxes, charge or similar restrictions or limitations (collectively, “Liens”).
 

 
2

--------------------------------------------------------------------------------

 

(f)           Exercise of Warrants.  The Warrants may be exercised at any time
from the Exercise Date (as defined below) until the date that is five years from
such date (the “Warrant Exercise Period”).  The “Exercise Date” shall be the
first date on which the Company’s authorized shares of Common Stock are not less
than 1,000,000,000 (the “Authorized Share Increase”), which the Company
covenants to cause to occur no later than one hundred and eighty (180) days
following the Closing Date (the “Share Increase Deadline”).  Within the Warrant
Exercise Period, the Warrants may be exercised in whole or in part at the price
of $0.07 per share of Common Stock (the “Warrant Exercise Price”), with such
number of shares of Common Stock and Warrant Exercise Price being subject to
adjustment as set forth in the Warrant Certificate (as defined below), payable
by certified wire transfer to an account designated by the Company.  Upon
delivery of a Notice of Exercise Form duly executed in the form attached to the
Warrant Certificate hereto (which Notice of Exercise Form may be submitted by
delivery to the Company), together with payment of the aggregate Warrant
Exercise Price for the shares of Common Stock purchased, such Buyer shall be
entitled to receive a certificate or certificates for the shares of Common Stock
so purchased.  The Warrants will be certificated in the form attached hereto as
Exhibit E (the “Warrant Certificate”).  All Warrants shall include a cashless
exercise feature.
 
(g)           Rounding.  When calculating the number of Securities represented
by a fraction of a Unit, the Company shall round up to the nearest whole
Security.
 
2.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to the Buyers that:
 
(a)           Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns at least a majority of the capital
stock or other equity or similar interest) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing (or, with respect to the State of Florida,
active status) in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect.  As used in
this Agreement, “Material Adverse Effect” means any material adverse effect on
the business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents (as defined in Section 2(b)) or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.  Except as set forth on Schedule
2(a), the Company has no Subsidiaries and there are no other entities in which
the Company, directly or indirectly, owns any of the capital stock or other
equity or similar interests.
 

 
3

--------------------------------------------------------------------------------

 

(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Certificate of Designation, the Exchange
Agreement, the Stockholders’ Agreement, the Registration Rights Agreement and
each of the other agreements to be entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Units and the Shares and, subject to the restrictions set forth in the
Certificate of Designation and the Warrants and the effectiveness of the
Authorized Share Increase, the reservation for issuance and, subject to Section
1(f) of this Agreement, the issuance of the Common Stock issuable upon
conversion of the Shares and upon exercise of the Warrants has been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders.  The Board of Directors of the Company has approved the Authorized
Share Increase and has recommended approval thereof by the Company’s
stockholders in accordance with its obligations under Section 4(l) of this
Agreement.  This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c)           Issuance of Securities.  Subject to the restrictions set forth in
the Certificate of Designation and the Warrants and the effectiveness of the
Authorized Share Increase, the Securities are duly authorized and, upon issuance
in accordance with the terms hereof, shall be validly issued and free from all
Liens with respect to the issue thereof and the Shares shall be fully paid and
nonassessable with the holders being entitled to all rights accorded to a holder
of Series D Preferred Stock.  As of the Exercise Date, the Company shall have
duly authorized and reserved for issuance a number of shares of Common Stock
which equals the maximum number of shares of Common Stock issuable upon exercise
of the Warrants.  From and after the Exercise Date, the Company shall, so long
as any of the Warrants are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of the Warrants, 100% of the number of shares
of Common Stock issuable upon exercise of the Warrants.  Upon exercise in
accordance with the Warrants, the shares of Common Stock issued with respect
thereto will be validly issued, fully paid and nonassessable and free from all
Liens with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock.  Assuming the accuracy and
completeness of each of the Buyers’ representations in Section 3, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.
 

 
4

--------------------------------------------------------------------------------

 

(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation of the Company, as amended and as in effect
on the date hereof (the “Certificate of Incorporation”), the Company’s Bylaws,
as amended and as in effect on the date hereof (the “Bylaws”), any memorandum of
association, certificate of incorporation, articles of association, bylaws,
certificate of formation, any certificate of designation or other constituent
documents of the Company or any of its Subsidiaries, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of any Self-Regulatory Organization (as defined below)) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected.  For purposes of
this Agreement, “Self-Regulatory Organization” means the Financial Industry
Regulatory Authority, Inc. (together with any successor entity, “FINRA”) and any
other commission, board, agency or body that is not a Governmental Authority (as
defined in Section 2(x)(i)) but is charged with the supervision or regulation of
the brokers and dealers that are its members.
 
(e)           Consents.  Other than the filing of the Certificate of Designation
and as set forth on Schedule 2(e), the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
Governmental Authority or Self-Regulatory Organization or any other Person (as
defined in Section 2(p)) in order for it to execute, deliver or perform any of
its obligations under or contemplated by the Transaction Documents, in each case
in accordance with the terms hereof or thereof, except for the filing of a Form
D after the Closing, which will be timely filed.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date, except for the filing of a Form D after the Closing, which
will be timely filed.  The Company and its Subsidiaries are unaware of any facts
or circumstances that might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding
sentence.  The Company is not in violation of the rules, regulations or
requirements that permit trading of the Common Stock on the OTC Bulletin Board
(“OTCBB”) operated by FINRA that would reasonably lead to the suspension of the
trading of the Common Stock on the OTCBB in the foreseeable future.
 
(f)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by a Buyer or such Buyer’s investment advisor) relating
to or arising out of the transactions contemplated hereby.  The Company shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, attorney’s fees and out-of-pocket expenses)
arising in connection with any such claim. Except as set forth in Schedule 2(f),
neither the Company nor any of its Subsidiaries has engaged any placement agent
or other agent in connection with the sale of the Securities.
 

 
5

--------------------------------------------------------------------------------

 

(g)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules, regulations or requirements that permit trading of the Common Stock
on the OTCBB that would reasonably lead to the suspension of the trading of the
Common Stock on the OTCBB.  None of the Company, its Subsidiaries, their
affiliates and any Person acting on its or their behalf will take any action or
steps referred to in the preceding sentence that would require registration of
any of the Securities under the 1933 Act or cause the offering of the Securities
to be integrated with other offerings for purposes of any such applicable
stockholder approval provisions.
 
(h)           SEC Documents; Financial Statements.  Except as set forth in
Schedule 2(h), during the two (2) years prior to the date hereof, the Company
has timely (including within any additional time periods provided by Rule 12b-25
under the 34 Act (as defined below)) filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed prior to the date hereof or prior
to the applicable Closing Date, all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein, and the Company’s Schedule TO filed on June 30, 2010, all amendments
thereto and all schedules and exhibits thereto and to any such amendments
(including, without limitation, each Offer to Exchange filed therewith) being
hereinafter referred to as the “SEC Documents”).  The Company has delivered to
the Buyers or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system.  Except as set forth in
Schedule 2(h) or as corrected by subsequent amendments thereto, as of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents. As of their respective
filing dates, none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Except as set forth
in Schedule 2(h), as of their respective filing dates, the financial statements
of the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(i)           Absence of Certain Changes.  Except as set forth in the SEC
Documents, since December 31, 2008, there has been no material adverse change
and no material adverse development in the business, properties, operations,
condition (financial or otherwise), results of operations or prospects of the
Company or its Subsidiaries.  Except as disclosed in Schedule 2(i), since
December 31, 2008, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings against the Company or any of its Subsidiaries or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
 

 
6

--------------------------------------------------------------------------------

 

(j)           No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its shares of Common Stock and which has not been
publicly disclosed or disclosed to the Buyers.
 
(k)           Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under any
certificate of designation of any outstanding series of preferred stock of the
Company, their respective certificates of incorporation, bylaws or equivalent
documents.  Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements that permit trading
of the Common Stock on the OTCBB that would reasonably lead to the suspension of
the trading of the Common Stock on the OTCBB in the foreseeable future.  The
Company and its Subsidiaries possess all certificates, approvals, authorizations
and permits required by the appropriate Governmental Authorities or
Self-Regulatory Organizations necessary to conduct their respective businesses,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit.
 
(l)           Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(m)           Sarbanes-Oxley Act.  Except as set forth on Schedule 2(m) or in
the SEC Documents, the Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 

 
7

--------------------------------------------------------------------------------

 

(n)           Transactions With Affiliates.  Except as set forth on Schedule
2(n) or in the SEC Documents, none of the officers, directors or employees of
the Company or any of its Subsidiaries is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
(o)           Equity Capitalization.  Immediately prior to the Closing, the
authorized capital stock of the Company consists of (x) 300,000,000 shares of
Common Stock, 104,354,190 shares of which, as of the date hereof, are issued and
outstanding, 120,039,790 shares of which are reserved for issuance pursuant to
the Company’s employee incentive plans and other options and warrants
outstanding  (which amount includes all shares issuable upon exercise of any
options and/or warrants granted or issued by the Company on or prior to the date
hereof; provided, however, that such 120,039,790 shares do not include 8,700,000
shares provided for under the Company’s 2011 Equity Plan but which are not
subject to outstanding options or contractual obligations to grant and have not
been reserved by the Company’s Board of Directors due to the lack of authorized
shares of Common Stock for such reserve); provided, further that such
120,039,790 shares do not include 37,150,000 shares, 8,000,000 shares and
8,000,000 shares under stock options the Company is required to grant to Michael
Sanderson, Jeffrey Chertoff and John Ryan, respectively, promptly upon the
effectiveness of the Authorized Share Increase pursuant to the terms of their
Employment Agreements), and 74,999,538 shares of which are reserved for issuance
pursuant to the Company’s outstanding convertible promissory notes (which amount
includes all shares issuable upon exercise of any convertible promissory notes
issued by the Company on or prior to the date hereof, includes the impact of the
price-based antidilution protection of such convertible notes triggered by the
transactions contemplated by this Agreement and the maximum number of
performance shares potentially issuable to the holders of such promissory notes;
provided that such amount does not include shares issuable upon conversion of
interest on such convertible notes that has accrued since February 1, 2011), and
(y) 1,000,000 shares of preferred stock, par value $.0001 per share, (1) 450,000
of which have been designated Series A Preferred Stock and 85,385 of which are
issued and outstanding, (2) 20,000 of which have been designated Series B
Preferred Stock and 2,250 of which are issued and outstanding, (3) 6,000 of
which have been designated Series B-1 Preferred Stock and 1,250 of which are
issued and outstanding, (4) 10,000 of which have been designated Series C
Preferred Stock and none of which are issued and outstanding, (5) 14,500 of
which have been designated Series D Preferred Stock and none of which are issued
and outstanding, and (6) 1,500 of which have been designated Series D-1
Preferred Stock and none of which are issued and outstanding.  All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable.  The rights, privileges and preferences of each of
the series of preferred stock are as set forth in the Certificate of Designation
and as provided by the Delaware General Corporation Law.  Immediately prior to
the Closing, the outstanding shares of the Company’s capital stock are held of
record and, to the knowledge of the Company,
 

 
8

--------------------------------------------------------------------------------

 

beneficially by the Persons and in the amounts set forth on Schedule 2(o);
provided, that Schedule 2(o) does not identify all record or beneficial owners
of less than 5% calculated on a fully diluted basis.  Except as set forth on
Schedule 2(o): (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any Liens suffered or permitted
by the Company; (ii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any shares of capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of its securities under the 1933 Act; (v)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (vii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (viii) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents.  The Company has furnished or made available to the Buyers
true, correct and complete copies of the Certificate of Incorporation and the
Bylaws.
 
(p)           Indebtedness and Other Contracts.  Except as disclosed in Schedule
2(p), neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
material term of or in default under any contract, agreement or instrument
relating to any Indebtedness or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including, without limitation, “capital leases” in
accordance with United States generally accepted accounting principles (other
than trade payables entered into in the ordinary course of business), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets
 

 
9

--------------------------------------------------------------------------------

 

acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with generally
accepted accounting principles, consistently applied for the periods covered
thereby, is classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a limited partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.
 
(q)           Absence of Litigation.  Except as set forth in the SEC Documents
or on Schedule 2(q), there is no action, suit, proceeding, inquiry or
investigation before or by any Governmental Authority or Self-Regulatory
Organization pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Series D Preferred Stock,
the Series D-1 Preferred Stock, the Series C Preferred Stock, the Series B
Preferred Stock, the Series B-1 Preferred Stock, the Series A Preferred Stock,
the Common Stock or any of the Company’s or the Company’s Subsidiaries’ officers
or directors, whether of a civil or criminal nature or otherwise.
 
(r)           Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  Except as set forth on Schedule 2(r), the Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer (as defined in Rule 501(f) of the 1933 Act) of the Company or
any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary.  No
executive officer of the Company or any of its Subsidiaries, to the knowledge of
the Company or any of its Subsidiaries, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 

 
10

--------------------------------------------------------------------------------

 

(s)           Title.  Except as set forth on Schedule 2(s), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all Liens except such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries.  Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.
 
(t)           Intellectual Property Rights.  Except as set forth on Schedule
2(t), the Company and its Subsidiaries own, control or license adequate valid
and enforceable rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, software, documentation,
original works of authorship, patents, patent rights, copyrights, inventions,
improvements, licenses, approvals, governmental authorizations, trade secrets
and other intellectual property rights and all applications and registrations
therefor (“Intellectual Property Rights”) necessary or appropriate to conduct
their respective businesses as now conducted or as proposed to be conducted
after the Closing Date.  None of the Company’s Intellectual Property Rights has
expired or terminated or has been abandoned, or is expected to expire or
terminate or are expected to be abandoned within three years from the Closing
Date.  The Company does not have any knowledge of any infringement by the
Company or its Subsidiaries of Intellectual Property Rights of others.  There is
no claim, action or proceeding being made or brought, or to the knowledge of the
Company or any of its Subsidiaries, being threatened, against the Company or any
of its Subsidiaries regarding its Intellectual Property Rights.  Except as set
forth on Schedule 2(t), neither the Company nor any of its Subsidiaries is aware
of any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 
(u)           Tax Status.  Except as set forth on Schedule 2(u), the Company and
each of its Subsidiaries (i) has made or filed all foreign, U.S. federal, state
and local income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, whether or not
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no material Liens with respect to taxes upon the assets or
properties of either the Company or its Subsidiaries, other than with respect to
taxes not yet due and payable.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.
 

 
11

--------------------------------------------------------------------------------

 

(v)           Internal Accounting and Disclosure Controls.  Except as set forth
in the SEC Documents, the Company and each of its Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is comparedwith the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  Except as set forth in the SEC Documents, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure.  The Company has implemented a plan to address the material
weaknesses in its internal controls over financial reporting identified by the
Company’s accountants and has taken such steps as are commercially reasonable to
address such material weaknesses.
 
(w)           Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to the Buyers
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
(x)           Broker Dealer Entities.
 
(i)           The Company and each Subsidiary of the Company (the “Broker Dealer
Entities”) that is required to be registered as a broker or a dealer with the
SEC, the securities commission or similar authority of any domestic or foreign
governmental or regulatory authority, department, board, instrumentality,
agency, court, tribunal arbitrator, commission or other entity (each a
“Governmental Authority”) is duly registered as such (and is listed on Schedule
2(x)(i) with its respective jurisdictions of registration and Self-Regulatory
Organization memberships), and such registrations are in full force and effect,
and each Broker Dealer Entity is a member in good standing with all applicable
Self-Regulatory Organizations, and each Broker Dealer Entity’s Uniform
Application for Broker Dealer Registration on Form BD, as amended as of the date
hereof, and each of its other registrations, forms and other reports filed with
any Governmental Authority or Self-Regulatory Organization in connection with
its activities as a broker or a dealer and is in compliance in all material
respects with the applicable requirements of the 1934 Act and other applicable
law and rules and does not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and no Broker Dealer Entity has exceeded in any material
way with respect to its business, the business activities enumerated in any
Self-Regulatory Organization membership agreements or other limitations imposed
in connection with its registrations, forms (including Form BDs) and other
reports filed with any Governmental Authority or Self-Regulatory Organization.
 

 
12

--------------------------------------------------------------------------------

 

(ii)           Since October 4, 2007, none of the Broker Dealer Entities or any
of their respective “associated persons of a broker or dealer” (as defined in
the 1934 Act) has been, or currently is, ineligible or disqualified pursuant to
Section 15, Section 15B or Section 15C of the 1934 Act to serve as a broker or
dealer or as an “associated person of a broker or dealer” (as defined in the
1934 Act), nor is there any legal, administrative, arbitral, or other
proceedings, suits, actions, claims, investigations, complaints or hearings by
or before a Governmental Authority or Self-Regulatory Organization pending, or
threatened in writing, by any Governmental Authority or Self-Regulatory
Organization, which would reasonably be expected to become the basis for any
such ineligibility or disqualification, nor is there any reasonable basis for a
proceeding or investigation, whether formal or informal, preliminary or
otherwise, that is reasonably likely to result in any such ineligibility or
disqualification.
 
(iii)           Each of the Broker-Dealer Entities is in compliance in all
material respects with Regulation T of the Board of Governors of the Federal
Reserve System and the margin rules or similar rules of a Self-Regulatory
Organization of which such Broker-Dealer Entity is a member, including the rules
governing the extension or arrangement of credit to customers, and none of the
Company or its Subsidiaries other than the Broker Dealer Entities has or does
extend or arrange credit for any customer within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
 
(iv)           Each of the Broker Dealer Entities is in compliance with all
applicable regulatory net capital requirements.
 
(v)           To the Company’s knowledge, no facts or circumstances exist that
would cause any Self-Regulatory Organization or any other Governmental Authority
to revoke or restrict the Broker Dealer Entities’ licenses, permits, approvals,
authorizations, consents, registrations, certificates or orders to operate in
any jurisdiction as a broker or a dealer after the Closing.
 
(vi)           Each of the Broker Dealer Entities is in compliance with all
applicable provisions of Regulation ATS under the 1934 Act.
 
(y)           Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities, and for so long as any Buyer holds
any Securities, will not be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.
 
(z)           Stock Option Plans. Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable Company stock option
plan (if any) and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under generally accepted accounting principles and applicable law. No
stock option granted under the Company’s stock option plan has been
backdated.  The Company has not knowingly granted, and there is no and has been
no Company policy or practice to knowingly grant, stock options prior to, or
otherwise knowingly coordinate the grant of stock options with, the release or
other public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.
 

 
13

--------------------------------------------------------------------------------

 

(aa)           Amendment and Release.  Each of John J. Barry III and John J.
Barry IV has duly executed and delivered to the Company the Amendment and
Release agreements attached as Exhibit F hereto (the “Barry Agreements”) and
such agreements remain in full force and effect and no party to such agreements,
including the Company, is in material default under any such agreements.
 
(bb)           Notes.  The Company and the holders of each of the notes
identified on Exhibit G-1 have entered into the amendments attached as Exhibit
G-2 hereto.
 
(cc)           Certain Agreements.  The Company and the other parties thereto
have entered into each of the following: the letter agreement attached as
Exhibit H hereto (the “O’Krepkie Letter”), Second Amendment to the Radnor
Research and Trading Company Engagement Agreement attached as Exhibit I hereto
(the “Radnor Engagement Letter Amendment”), Termination of Restated Revenue
Sharing Agreement attached as Exhibit J hereto (the “Radnor Revenue Sharing
Agreement Amendment”), and the Termination and Release attached as Exhibit K
hereto (the “Financial Advisory Agreement Termination and Release”), and such
agreements remain in full force and effect and no party to such agreements,
including the Company, is in material default under any such agreements.
 
(dd)           Registration Rights and Voting Rights.  Except as provided in the
Registration Rights Agreement and as set forth on Schedule 2(dd)(i), the Company
is not under any obligation to register under the Securities Act any of its
currently outstanding securities or any securities issuable upon exercise or
conversion of its currently outstanding securities. To the Company’s knowledge,
except as contemplated in the Registration Rights Agreement, the Stockholders’
Agreement, the Voting Agreement and as set forth on Schedule 2(dd)(ii), no
stockholder of the Company has entered into any agreements with respect to the
voting of capital shares of the Company.
 
(ee)           Disclosure.  The Company understands and confirms that the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company.  To the Company’s knowledge, all disclosures
regarding the Company, or any of its Subsidiaries, their business and the
transactions contemplated hereby set forth in this Agreement and the other
Transaction Documents, including the Schedules hereto and thereto are true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The Company acknowledges and agrees that none of the
Buyers makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.
 

 
14

--------------------------------------------------------------------------------

 

3.           REPRESENTATIONS AND WARRANTIES OF THE BUYERS.
 
Each of the Buyers, severally but not jointly, makes the following
representations and warranties:
 
(a)           Validity; Enforcement.  The Transaction Documents have been duly
and validly authorized, executed and delivered on behalf of such Buyer and shall
constitute the legal, valid and binding obligations of such Buyer enforceable
against such Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(b)           No Public Sale or Distribution.  Such Buyer is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act, and such Buyer does not have a
present arrangement to effect any distribution of Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
(c)           Accredited Investor Status.  Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.
 
(d)           Reliance on Exemptions.  Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(e)           Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Buyer.  Such Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  Neither
such inquiries nor any other due diligence investigations conducted by such
Buyer or its advisors, if any, or its representatives shall modify, amend or
affect such Buyer’s right to rely on the Company’s representations and
warranties contained herein.  Such Buyer understands that its investment in the
Securities involves a high degree of risk and is able to afford a complete loss
of such investment.  Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.
 

 
15

--------------------------------------------------------------------------------

 

(f)           Transfer or Resale.  Such Buyer understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Buyer shall
have delivered to the Company an opinion of counsel, in a form reasonably
satisfactory to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and if such Buyer effects a pledge of Securities it shall
not be required to provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 3(f).
 
(g)           General Solicitation.  Such Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or, to such
Buyer’s knowledge, any other general solicitation or general advertisement.
 
4.           COVENANTS.
 
(a)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Buyers promptly after such filing.  The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to qualify the Securities for sale to the Buyers pursuant
to this Agreement under applicable securities or “Blue Sky” laws of the states
of the United States (or to obtain an exemption from such qualification), and
shall provide evidence of any such action so taken to the Buyers on or prior to
the Closing Date.  The Company shall make all filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.
 
(b)           Reporting Status.  For so long as any of the Buyers owns any
Securities, the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would otherwise permit such termination.
 

 
16

--------------------------------------------------------------------------------

 

(c)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities for general corporate and for working capital purposes and not
for the redemption or repurchase of any of its or its Subsidiaries’ equity
securities.
 
(d)           Transfer Restrictions.
 
(i)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities by
any Buyer other than pursuant to an effective registration statement or Rule
144, to the Company or to an affiliate of such Buyer, the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the 1933 Act.  As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement.
 
(ii)           Each of the Buyers agrees to the imprinting, so long as is
required by this Section 4(d), of a legend on any of the Securities in the
following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(e)           Removal of Legend. Certificates evidencing the Securities shall
not contain any legend (including the legend set forth in Section 4(d) hereof):
(i) while a registration statement covering the resale of such security is
effective under the 1933 Act, or (ii) subject to the legal opinion requirement
of the immediately succeeding sentence, if such Securities are eligible for sale
under Rule 144 or (iii) if such legend is not required under applicable
requirements of the 1933 Act (including judicial interpretations and
pronouncements issued by the staff of the SEC).  The Company agrees that at such
time as such legend is no longer required under this Section 4(e), it will, no
later than three trading days following the delivery by a Buyer to the Company
or the Company’s transfer agent of a certificate representing the Securities, as
applicable, issued with a restrictive legend along with a reasonably acceptable
legal opinion and broker representation letter, deliver or cause to be delivered
to such Buyer a certificate representing such shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to the Company’s transfer agent that enlarge the
restrictions on transfer set forth in this Section.
 

 
17

--------------------------------------------------------------------------------

 

(f)           Compliance with 1933 Act.  Each Buyer agrees that such Buyer will
only sell any Securities pursuant to either the registration requirements of the
1933 Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing Securities as set forth in Section 4(e) is predicated
upon the Company's reliance upon this understanding.
 
(g)           Public Announcements.  The Company and the Buyers shall consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press release or other public statement with respect to
the transactions contemplated hereby, and shall not issue any such press release
or make any such public statement prior to such consultation, except as may be
required by applicable law or any applicable stock exchange.
 
(h)           Closing Documents.  On or prior to fourteen (14) calendar days
after the Closing Date, the Company agrees to deliver, or cause to be delivered,
to the Buyers a complete closing set of the Transaction Documents, the
Securities and any other document required to be delivered to any party pursuant
to Section 5 or 6 hereof or otherwise.
 
(i)           Additional Purchasers.  The Company shall not sell any additional
securities pursuant to the Series D Financing without the prior written consent
of each of the Buyers and UBS; provided, however, that until March 31, 2011, the
Company may sell, without the prior written consent of the Buyers or UBS, (i) up
to an aggregate of 50 additional Units (at the Purchase Price and on
substantially identical terms to those set forth herein (and in no event on
terms more favorable than those set forth in the Transaction Documents)) to
Jefferies Group, Inc. (“Jefferies”) and/or Deutsche Bank and (ii) up to an
aggregate of 5 additional Units (at the Purchase Price and on substantially
identical terms to those set forth herein (and in no event on terms more
favorable than those set forth in the Transaction Documents)) to certain
individuals approved by each of the Buyers and UBS (the “Additional Series D
Purchases”).
 
(j)           Limitations on Issuance of Securities with Anti-Dilution
Features.  Other than (i) Warrants comprising a portion of the Units and (ii)
the shares of Series C Convertible Preferred Stock of the Company, par value
$0.0001 per share, issued in connection with the transactions contemplated by
and between the Company, one of its Subsidiaries and Beacon Capital Strategies,
Inc. (“Beacon”) pursuant to that certain Asset Purchase Agreement, dated as of
February 2, 2011 (the “Beacon APA”), the Company shall not sell any warrants,
convertible debt or other securities convertible into the Company’s Common Stock
that include dilution protection provisions other than provisions relating to
stock splits, reclassifications, stock dividends and other like kind events.
 
(k)           Limitations on Amendments. The Company shall not amend any of the
Barry Agreements, the O’Krepkie Letter, the Radnor Engagement Letter Amendment,
the Radnor Revenue Sharing Agreement Amendment or the Financial Advisory
Agreement Termination and Release without the prior written consent of each of
the Buyers.
 

 
18

--------------------------------------------------------------------------------

 

(l)           Authorized Share Increase.
 
(i)           As promptly as possible, but in no event later than the Share
Increase Deadline, the Company shall undertake any and all actions necessary to
authorize, approve and effect the Authorized Share Increase, including, without
limitation, (i) establishing a record date for, duly calling, giving notice of,
convening and holding a meeting of its stockholders (the “Company Stockholders
Meeting”) for the purpose of obtaining the necessary stockholder approval for
the Authorized Share Increase, (ii) preparing and filing with the Securities and
Exchange Commission a proxy statement on Schedule 14A under the 1934 Act
regarding the Authorized Share Increase and the Company Stockholders Meeting,
and mailing (or otherwise making available in accordance with the 1934 Act and
the Delaware General Corporation Law) a copy thereof to each of the Company’s
stockholders, and (iii) filing an amendment to its Certificate of Incorporation
with the Secretary of State of the State of Delaware reflecting such Authorized
Share Increase.
 
(ii)           Each of the Buyers shall, and Oak Investment Partners XII,
Limited Partnership (“Oak”) shall cause Beacon to, during the period commencing
on the date hereof and continuing until the termination of the Voting Agreement
in accordance with its terms: (A) appear (in person or by proxy) at any annual
or special meeting of the stockholders of the Company at which the Authorized
Share Increase will or may be considered, in each case, for the purpose of
obtaining a quorum and (B) vote (in person or by proxy), or execute a written
consent or consents if stockholders of the Company are requested to vote their
shares by written consent, all of such stockholder’s Voting Shares (as defined
in the Voting Agreement): (1) in favor of the Authorized Share Increase; (2)
against: (x) any and all proposals contrary to the Authorized Share Increase;
and (y) any action, proposal, transaction or agreement which could reasonably be
expected to result in a breach or failure (I) by the Company to perform  its
obligations under Section 4(l) of the Purchase Agreement or (II) by such
stockholder to perform its obligations under the Voting Agreement; and (3)
otherwise in support of the Authorized Share Increase and of the Company’s
performance of its obligations under Section 4(l) of this Agreement.
 
5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Units to each
Buyer at the Closing is subject to the satisfaction, at or before the applicable
Closing Date, of each of the following conditions by such Buyer, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Buyer with prior
written notice thereof:
 
(a)           Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.
 

 
19

--------------------------------------------------------------------------------

 

(b)           Such Buyer shall have delivered to the Company the Purchase Price
for each of the Units being purchased by such Buyer at such Closing by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.
 
(c)           The representations and warranties of such Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied with in all material respects the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
 
6.           CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE AT THE CLOSING.
 
The obligation of each of the Buyers hereunder to purchase the Units set forth
opposite such Buyer’s name in the column labeled “Purchased Units” on Schedule A
hereto at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyers’ benefit and may be waived by the Buyers collectively at any time
in their discretion by providing the Company with prior written notice thereof
from each of the Buyers:
 
(a)           The Company shall have filed the Certificate of Designation with
the Secretary of State of Delaware, which shall continue to be in full force and
effect as of the Closing.
 
(b)           The Company, Bonds MX, Robert Jones and UBS shall have executed
the Exchange Agreement and delivered a copy of the same to each Buyer.
 
(c)           The Company shall have executed and delivered to each of the
Buyers (i) each of the Transaction Documents and (ii) copies of one or more
certificates representing the shares of Series D Preferred Stock being purchased
by such Buyer at the Closing pursuant to this Agreement.
 
(d)           The Company shall have executed and delivered to each of the
Buyers the Warrant Certificate representing the Warrants issued to such Buyer at
the Closing.
 
(e)           Each of the Buyers shall have received the opinion of Hill, Ward
and Henderson P.A., the Company’s outside counsel (“Company Counsel”), dated as
of the Closing Date, in substantially the form attached hereto as Exhibit L.
 
(f)           Each of the parties set forth on Schedule B hereto shall have
delivered to the Company an executed copy of the Voting Agreement in the form
attached as Exhibit M hereto (the “Voting Agreement”).
 
(g)           Each of the Buyers shall have completed its due diligence to its
satisfaction, in its sole and absolute discretion.
 

 
20

--------------------------------------------------------------------------------

 

(h)           There shall not have occurred any Material Adverse Effect with
respect to the Company or any of its Subsidiaries since the date of this
Agreement.
 
(i)           There shall not have occurred or exist any disruption, adverse
change or adverse condition in the financial, banking or capital markets
generally which, in each Buyer’s reasonable judgment, materially impairs such
Buyer’s ability to consummate the transactions contemplated hereby.
 
(j)           The Beacon APA shall have been executed and delivered (or shall be
executed and delivered simultaneously with the Closing) in form and substance
agreeable to the Buyers.
 
(k)           The binding collective commitment of the Buyers, UBS, Robert Jones
and Bonds MX to invest in the Series D Financing shall be equal to an amount not
less than $10,000,000 in the aggregate, which commitment shall be funded (or
shall previously have been funded) by each of the Buyers concurrently at the
Closing.
 
(l)           Each Buyer shall have received all the documentation required to
consummate the transaction contemplated hereby and other documents and
certificates as such Buyer may reasonably require, each duly executed and in
form and substance reasonably satisfactory to such Buyer, including:
 
(i)           a certificate signed on behalf of the Company by the Secretary of
the Company, dated as of the Closing Date, certifying (A) the resolutions
adopted by the Board of Directors or a duly authorized committee thereof
approving the transactions contemplated by the Transaction Documents and the
issuance of the Units and Shares, (B) the current versions of the Certificate of
Incorporation and Bylaws and (C) the signatures and authority of the individuals
signing this Agreement and related documents on behalf of the Company; and
 
(ii)           a certificate signed on behalf of the Company by the Secretary of
the Company, dated as of the Closing Date, certifying the incorporation and good
standing of the Company and each of its Subsidiaries in such entity’s
jurisdiction of formation, as evidenced by and attaching true and complete
copies of certificates of the secretary of state (or comparable office) of each
such jurisdiction as of a date within five (5) days prior to the Closing Date.
 
(m)           The Series D Designee and the Oak Designee (as each is defined in
the Stockholders’ Agreement) shall have been elected to the Board of Directors
of the Company, pursuant to the terms of the Stockholders’ Agreement and
indemnification agreements, in the form attached hereto as Exhibit N, by and
between the Company and each of the Series D Designee and the Oak Designee shall
be in full force and effect as of the Closing.
 
(n)           Each of UBS, Bonds MX and Robert Jones shall have waived and
terminated, in form and substance acceptable to each of the Buyers, any and all
rights to the contingent performance shares referenced in the transaction
agreements previously entered into with respect to the Series D Financing.
 

 
21

--------------------------------------------------------------------------------

 

(o)           The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied with in all respects the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.  Each of the Buyers shall have received
a certificate, executed by the Chief Executive Officer of the Company, dated as
of the Closing Date, to the foregoing effect and as to such other matters as may
be reasonably requested by the Buyer.
 
(p)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Units.
 
(q)           The Company shall have delivered to each of the Buyers such other
documents relating to the transactions contemplated by this Agreement as each of
the Buyers or its respective counsel may reasonably request.
 
(r)           The Company shall have (i) entered into employment and equity
compensation agreements with each of the executive officers of the Company on
terms acceptable to each of the Buyers or (ii) delivered term sheets or
summaries of such employment and equity compensation arrangements to each of the
Buyers prior to the Closing; provided, however, that in the event that the
Company provides the Buyers with such term sheets or summaries pursuant to the
foregoing clause (ii), the terms of the definitive employment and equity
compensation agreements shall not, without the consent of each of the Buyers,
(a) materially deviate from the terms set forth in such term sheets or summaries
or (b) include material additional terms not set forth in such term sheets or
summaries.
 
(s)           UBS Securities LLC (“UBS”) and its Affiliates shall be continuing
to perform under that certain Licensing and Services Agreement, dated January
11, 2010 (the “UBS Commercial Agreement”), by and among the Company, Bonds.com,
Inc. and UBS, in a manner substantially consistent with their current
performance thereunder.
 
7.           [INTENTIONALLY OMITTED].
 
8.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding,
 

 
22

--------------------------------------------------------------------------------

 

any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)           Other Investors; Competitors.  No competitor of the Buyers, as
reasonably determined by each of the Buyers in its sole discretion (a “Buyer
Competitor”), shall be permitted to purchase Units in the Series D Financing
without the prior written consent of each Buyer; provided, however, that none of
UBS, Bonds MX, Robert Jones, GFI Group Inc., Jefferies, Oak or Deutsche Bank
shall be deemed to be a Buyer Competitor.  Until the earlier of (i) the two year
anniversary of the Closing Date and (ii) the date that a Buyer no longer holds
Series D Preferred or at least 25% of the Common Stock received by such Buyer
upon conversion of the Series D Preferred, the Company shall not market or sell
any equity or debt of the Company to a Buyer Competitor, without the prior
consent of such Buyer.
 
(c)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(d)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(e)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 

 
23

--------------------------------------------------------------------------------

 

(f)           Entire Agreement; Amendments.  This Agreement, the Certificate of
Designation and all other Transaction Documents supersede all other prior oral
or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Buyers and any of their respective successors or
assigns.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.
 
(g)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service prior to such courier’s deadline for next Business
Day delivery to the recipient (all delivery fees and charges prepaid), in each
case properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Fax No:  (212) 946-3999
Attention:  Chief Executive Officer
 
with a copy (for informational purposes only) to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq.
 
If to the Buyers, as set forth on Schedule A hereto;
 
or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 

 
24

--------------------------------------------------------------------------------

 

(h)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor any Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of all of the
Buyers; provided, that each of the Buyers may assign some or all of its rights
and obligations hereunder to an affiliate of such Buyer, without the consent of
the Company or any other Buyer, in which event such assignee shall be deemed to
be such Buyer hereunder with respect to such assigned rights and obligations;
provided that as a condition to any such assignment the assignee shall agree to
be bound by the terms of this Agreement as a Buyer hereunder and such assignor
shall not be relieved of liability for the performance of its obligations
hereunder.
 
(i)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(j)           Expenses.  Each of the parties hereto shall bear its own
out-of-pocket expenses incurred with respect to the Series D Financing;
provided, however, that the Company shall pay an amount not to exceed $150,000
in respect of out of pocket legal fees and expenses incurred by GFI Group Inc.
and its affiliates in connection with the Series D Financing.
 
(k)           Survival of Representations and Warranties and Covenants.  The
representations and warranties, covenants and agreements of the Company and each
of the Buyers contained in this Agreement shall survive the Closing.  The
Company shall not have any liability pursuant to Section 9(m)(i) unless a claim
is made hereunder prior to the eighteen month anniversary of the date of this
Agreement, in which case such representation and warranty or covenant, as the
case may be, shall survive as to such claim until such claim has been finally
resolved.
 
(l)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(m)           Indemnification.
 
(i)           Subject to Section 9(k) and the other provisions of this Section
9(m), in consideration of the execution and delivery by each of the Buyers of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Buyers and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained
 

 
25

--------------------------------------------------------------------------------

 

in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or any other
certificate, instrument or document contemplated hereby (but not any other
Transaction Document), (b) any breach of any covenant, agreement or obligation
of the Company contained in this Agreement or the Stockholders’ Agreement or any
other certificate, instrument or document contemplated hereby or thereby (but
not any other Transaction Document), or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (i) the execution, delivery, performance or enforcement of
this Agreement or any other certificate, instrument or document contemplated
hereby (but not any other Transaction Document), (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Securities or concurrently with the Closing, (iii) the
status of a Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by this Agreement, or (iv) the
exchange of Series B Preferred Stock for Series D Preferred Stock as
contemplated in the Agreement.  Notwithstanding anything to the contrary
contained in this Agreement: (i) the maximum aggregate amount of Indemnified
Liabilities that may be recovered from the Company by an Indemnitee pursuant to
this Section 9(m) shall be equal to the Purchase Price paid by such Indemnitee;
and (ii) the Company shall not be liable to the Indemnitees for any claim for
indemnification pursuant to this Section 9(m) unless and until the aggregate
amount of Indemnified Liabilities that may be recovered from the Company equals
or exceeds $100,000 (the “Basket Amount”), in which case the Company shall be
liable only for the Indemnified Liabilities pursuant to this Section 9(m) in
excess of the Basket Amount. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
(ii)           The Basket Amount, maximum liability and any Indemnified
Liabilities pursuant to this Section 9(m) shall be calculated net of (A)
payments actually recovered as of the date of calculation by an Indemnitee under
any insurance policy with respect to such Indemnified Liabilities (net of
collection costs, increases in premiums and retro-premiums) and (B) any actual
recovery as of the date of calculation by the Indemnitee from any other Person
with respect to such Indemnified Liabilities (net of collection costs);
provided, however, that no Indemnitee shall have any obligation to mitigate its
losses with respect to any Indemnified Liability.
 
(iii)           In the event the conclusion, settlement or determination of any
action, suit, proceeding, arbitration or dispute between the Company and
Duncan-Williams, Inc. related to the matters described on Schedule 2(t) results
in the Company issuing shares of capital stock to Duncan-Williams, Inc. or any
of its Affiliates, the Company shall issue (and take such steps as are necessary
in order to issue) to each of the Buyers such number of shares of capital stock
and rights to acquire shares of capital stock of the same type and with the same
terms as
 

 
26

--------------------------------------------------------------------------------

 

are then held by such Buyer so that such Buyer’s fully-diluted ownership
percentage as of the time immediately prior to the issuance to Duncan Williams,
Inc. (the “Measure Time”) is not decreased by such issuance; provided that the
relative amount of shares of capital stock and rights to acquire shares of
capital stock that are issued to such Buyer as a result of the foregoing will be
in the same relative amounts as each class or series of capital stock and each
right to purchase shares of capital stock held by such Buyer as of the Measure
Time.  For avoidance of doubt, (A) if such Buyer does not own either shares of
capital stock or rights to purchase shares of capital stock as of the Measure
Time, then none of such securities would be issued pursuant to the foregoing
provision, and (B) if, as of the Measure Time, such Buyer holds rights to
purchase capital stock with different terms, then each such right shall be
considered a different right to purchase capital stock and the rights to be
issued pursuant to this provision shall be issued in the same relative amounts
as such rights held by such Buyer as of the Measure Time.  Notwithstanding the
foregoing, in no event will shares of capital stock or rights to purchase shares
of capital stock be issued to such Buyer pursuant to the foregoing provisions to
the extent any dilution to such Buyer is eliminated through other anti-dilution
protection rights (including any reduction of the exercise price of any rights
to purchase capital stock).
 
(iv)           The parties hereto hereby acknowledge and agree that for purposes
of this Section 9(m) in respect of the Company’s representations and warranties
set forth in Section 2 (the “Company Warranties”), any and all “Material Adverse
Effect,” “material adverse effect,” “materiality” and similar exceptions and
qualifiers and any similar thresholds set forth in such Company Warranties shall
be disregarded for purposes of determining whether any such Company Warranty has
been breached and for purposes of determining the amount of Indemnified
Liabilities resulting therefrom.
 
(n)           No Strict Construction; Definition of Business Day.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.  As used herein, the term “Business Day” shall mean
any day other than (a) a Saturday or Sunday and (b) any day on which banks are
required or permitted to be closed in New York, New York.
 
(o)           Definition of Knowledge.  “Knowledge,” including the phrase “to
the Company’s knowledge,” shall mean the knowledge after reasonable
investigation of the officers and senior employees of the Company.
 
(p)           Remedies.  The Buyers and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
[Signature Page Follows]
 



 
27

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Buyers and the Company have caused this Unit Purchase
Agreement to be duly executed as of the date first written above.
 

   
COMPANY:
         
BONDS.COM GROUP, INC.
         
By:
 /s/ Michael O. Sanderson     
Name:
Michael O. Sanderson     
Title:
Chief Executive Officer 




[Unit Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 

Schedule A

 
Buyer
Purchased Units
GFINET INC.
 
c/o GFI Group Inc.
55 Water Street
New York, NY 10041
Attn:  General Counsel
 
25
OAK INVESTMENT PARTNERS XII, LIMITED PARTNERSHIP
 
One Gorham Island
Westport, Connecticut 06880
Fax No.:  (203) 227-0327
Attn:  Ann H. Lamont
 
40





 
 

--------------------------------------------------------------------------------

 

Schedule B
 
Bonds MX, LLC
 
Robert Jones
 
Edwin L. Knetzger, III
 
Funding Holdings LLC
 
Laidlaw Venture Partners III, LLC
 